Kosovo (debate)
The next item is certainly also tremendously important and topical. It is the Council and the Commission statements on Kosovo.
President-in-Office of the Council. - Mr President, ladies and gentlemen, if I think about it and overlook some of the detail, I must say that my generation and our younger colleagues have been quite lucky. We have lived the greater part of our lives, perhaps the best part, at a time when the doors and windows of opportunity have been open. That period started in 1975 with the Helsinki Final Act, and its consequences were most influential in eastern and central Europe, where the Berlin wall and the communist system collapsed in 1989. A new vision burst onto the scene over the collapsed wall and through the open doors and windows of the western façade of the Euroatlantic community. We saw the broad, sunny, dynamic landscape of a united and free Europe, beautifully symbolised by this immense European Parliament building. I could never imagine in my youth that one day I would speak in it.
In Slovenia we call the 1980s and early 1990s the Slovenian spring. Sadly, right at the start of the democratic awakening, we were hit by the Yugoslav crisis, which attempted to halt democratic development and caused the peoples of the western Balkans to fall way behind.
Most western and central European countries, and here I mean the ten new Members of the European Union, have taken up the historic challenge, but time has stood still in the Balkans. The General Affairs and External Relations Council (GAERC), of which I am President, has, among other difficult tasks, that of putting the European perspective of the western Balkans into effect. This means involving countries such as Croatia, the Former Yugoslav Republic of Macedonia, Serbia, Montenegro, Bosnia and Herzegovina, Kosovo and Albania in the system of European memberships, candidatures and agreements.
The Yugoslav crisis will have to end. Doors and windows are open. The wall is no more. The European Union announced in the Thessaloniki Agenda that the western Balkan countries would sooner or later become members of the European Union. Now is the time for us to remember our commitments. We must endeavour to start negotiations with Macedonia, that is to say the Former Yugoslav Republic of Macedonia, on membership of the European Union. Serbia must cast off the burdens of her past, namely the horrors and shadows of the Milošević regime. Milošević was the one responsible for the gridlock in the western Balkans. And we must not forget Albania, Bosnia and Herzegovina, Montenegro and Kosovo.
The EU-Western Balkans forum which is to take place in Slovenia at the end of March will be very important in this context. In cooperation with the Slovenian Presidency, the Commission is preparing a special communication on the western Balkans. The forum will also consider strengthening regional cooperation in various areas, such as transport, civil protection, research and development, and so on.
In accordance with the January decisions of the General Affairs and External Relations Council, the Commission is discussing visa liberalisation with all the countries of the region. We must not underestimate the exceptional importance that the gradual abolition of visas would have for this region. At the same time, Mr President, we would like to point out a peculiar paradox. Before 1990, the citizens of the former Yugoslavia travelled to most European countries without a visa. Now, however, a whole generation of young people who grew up after that year which was a turning point for Europe need a visa to travel.
Ladies and gentlemen, at our January meeting of the Council of Foreign Ministers, we unanimously invited Serbia to sign the political agreement constituting a new step towards membership of the European Union. After Mr Tadić, who is pro-European, won the elections, we were hopeful that, after many years of slow development and isolation, Serbia would join us as soon as possible.
The European Union has already sent a European security and defence policy mission to Kosovo. However, establishing relationships with Kosovo is a matter for each Member State. We will probably not differ in the fundamental assessments referred to at the December session of the European Council. The most important aspect is to have consideration and respect for Serbia. The European Union needs Serbia and Serbia needs the European Union. In my opinion, intercultural dialogue is not an empty phrase. Even if negotiations grind to a halt, the possibilities for dialogue are not exhausted. Now is the time for practical dialogue between the Serbs and the Albanians in Kosovo, between Serbia and Kosovo, and between Serbia and the European Union.
The fate of Kosovo has burdened us for many years. In the past, Kosovo was part of the Yugoslav federal system and in 1974 was given practically the same status as the Yugoslav republics. Towards the end of the 1980s, Slobodan Milošević deprived Kosovo of its autonomy and in 1999 occupied it by military force, thereby causing a tragedy of global proportions.
The case of Kosovo is truly unique, because the international community had to take it under its protection for humanitarian reasons and then had to govern it for almost nine years. Nevertheless, Monday's decision by the General Affairs and External Relations Council was not easy. The decision and the declaration of independence in Priština were not unexpected. We were led to it by the following facts. Firstly, it was realised that a return to the previous position was not acceptable and nor was the present 'status quo'. Neither side found a new formula to resolve the status of Kosovo, and it was obvious that further negotiations would not be fruitful. Since 1999 Kosovo has been administered by the United Nations and, during that time, in accordance with Resolution 1244, Serbia has not been able to exercise any effective authority. For a number of years prior to 1999 the majority of the population of Kosovo had been exposed to systematic repression, including ethnic cleansing and humanitarian disaster.
Ladies and gentlemen, all these facts, which were originally recognised by all the members of the contact group, including the Russian Federation, are evidence for the argument that Kosovo presents a really special case 'sui generis', which is why the validity of the principle of the sovereignty and territorial integrity is not in doubt.
For some time the Council has been convinced that the European Union must take responsibility for Kosovo. This conviction was confirmed at the February session of GAERC in the decision we already know. Even though everyone had predicted disunity, we nevertheless achieved unity. After lengthy negotiation and harmonisation processes, the decisions were reached unanimously.
The European Union is an interesting and unique community. Of course we are linked by common interests and common values. Among them are respect and tolerance for differences. We could say that we are linked through our differences. At the end of the February session of the General Affairs and External Relations Council we adopted a common position. The important conclusion of the session was that, in respect of the recognition of Kosovo, we expected each Member State to act in accordance with its own national practice. Some may have expected the European Union as a whole to recognise Kosovo, but that is not possible because the European Union is not a state.
The European Union has adopted the common position on events in Kosovo and the western Balkans. Firstly, the European Union noted that Kosovo had adopted a resolution on independence. Secondly, the European Union took note that the resolution committed Kosovo to democratic principles, including the protection of the Serb minority and cultural heritage. Thirdly, the European Union reiterated its commitment to the international mission there and its readiness to play a leading role in the region. Fourthly, the European Union reaffirmed its commitment to the European perspective for the western Balkans. Fifthly, the European Union would prepare specific economic measures for the wider region. And sixthly, the European Union is well aware of the principles of the international community, but considers that, due to its sui generis character, the case of Kosovo does not call these principles into question.
Of course, Kosovo also comprises Serbs and their heritage and culture, and I would like to stress that it is a particularly precious component of European culture.
Many European peoples, including the Slovenians whom I represent, have important monuments to their own culture and ethnic heritage which are now outside their own present-day state borders. This is a fact which does not create obstacles in contemporary Europe; on the contrary, it unites us. The same applies to minority ethnic groups.
In our opinion, it is essential that, with its reaction to the declaration and recognition of Kosovo's independence, Serbia does not close the door to the European Union. I repeat that the Kosovo question is separate from the question of Serbia's integration into Europe. Serbia must not link these two questions. In this sense we find it particularly difficult to understand Serbia's opposition to the European Union, that is to say to its mission in Kosovo, because this mission is primarily in the interest of Kosovo's Serbian population.
To conclude, the European Union is one of the most successful peacemaking organisations in the world. The peoples and countries of Europe are united and practise solidarity for the benefit of peace and a better life. This attitude also encompasses tolerance and generosity and, above all, understanding and compassion when others are in distress.
Ladies and gentlemen, with the decision which I have mentioned, the European Union has opened its doors and windows not only to Serbia, but also to Kosovo.
Member of the Commission. - Mr President, recalling our excellent cooperation on the Western Balkans, I want to thank you for the opportunity to inform Parliament on the Commission's standpoint on the Kosovo status process.
Kosovo's Assembly declared independence last Sunday in a climate of dignity. In its declaration, Kosovo committed itself to fully respecting extensive rights for Kosovo Serbs, especially with regard to local self-government in education, culture and health, in line with the comprehensive proposal presented by UN Special Envoy Martti Ahtisaari.
Celebrations in Kosovo took place in a joyful but responsible manner. However, there have been acts of violence in Belgrade and North Kosovo. We condemn the use of violence and call on all leaders and people of the region to remain calm and maintain peace and stability.
As Foreign Minister Rupel explained, the EU Foreign Ministers on Monday responded to developments in a united way. European unity is indeed essential to enable the European Union to successfully steer the ongoing stabilisation in the Western Balkans and to help bring the Kosovo status process to a conclusion.
After the prolonged talks in the United Nations Security Council failed, the European Union was bound to steer the process to a conclusion. The Union has already taken the essential decisions to send an ESDP rule of law mission to Kosovo.
On Monday, the Council also provided a platform for dealing with recognition. It will be up to each EU Member State individually to establish relations with Kosovo in accordance with its national procedures. Several Member States have already recognised Kosovo. I expect most of the others to follow suit, at their own pace.
The Council rightly reiterated the EU's adherence to the principles of the UN Charter and the CSCE Helsinki Final Act and to all UN Security Council resolutions. It underlined that 'in view of the conflict of the 1990s and the extended period of international administration, Kosovo constitutes a sui generis case which does not call into question these principles'. The Commission fully shares this position.
In line with Monday's Council conclusions, the Commission stands ready to provide its full support to the EU's effort in Kosovo. This must be the hour of European unity also between the institutions.
By using Community instruments, the Commission will support institution-building in Kosovo and foster its political and economic development. On 5 March, we shall propose concrete measures for the broader region in order to advance its European aspirations.
In Kosovo, many areas are in need of development, and we must strive together to help Kosovo to help itself, to stand on its own feet as quickly as possible. In this context the Commission is working on organising a Donors' Conference that should help alleviate the most pressing financial challenges concerning Kosovo. I expect the Conference to take place before the summer.
I know this is a difficult moment for Serbia. I am very conscious of Kosovo's historical importance for the Serbian people. However, I find that the time has come to turn the page on the past, and to look to the future. And Serbia's future is in Europe. Serbia and the whole region of the Western Balkans have a European perspective, with the ultimate goal of EU membership. This EU perspective functions as the glue that keeps the countries of the region on a peaceful and reformist track, which is extremely important in these sensitive and difficult times.
Finally, I want to reiterate my appreciation for the unwavering support of the European Parliament for the EU perspective of the Western Balkans. We count on your continuous support, so that the citizens of the region can fulfil their aspiration of becoming, one day, part of the European Union.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, President-in-Office of the Council, Commissioner, Kosovo's independence has been declared; Kosovo is a state. Anyone who experienced the situation in Kosovo between 1989 and 1999 must have known that this independence was inevitable. The long-time pacifist president and winner of our Sakharov Prize, the late Ibrahim Rugova, would be very pleased to hear of it. Unfortunately, it was not possible to negotiate a solution. I am sure that every one of us would have dearly loved to be part of one. The current solution brings to mind a modified version of Churchill's aphorism: this is the worst option, except for all the others.
On Sunday I watched - half joyful, half tearful - as events unfolded in Priština. Half joyful because I believe this was the only way out of the stalemate; half tearful because I am certain that we have created problems for ourselves that will not be easy to solve.
Nevertheless, the EU has been firm, even though the press has frequently painted a picture of disunity. The EULEX mission was launched unanimously. It is not an attack on Serbia; rather, it is necessary, including for the Serbs in Kosovo, because it will keep a close eye on implementation of the Ahtisaari Plan, which this Parliament passed by a two-thirds majority in spring 2007. This plan guarantees extremely generous minority rights for the Serbs, respect for the borders and the rule of law, and therefore also the protection of other minorities.
Politicians in Kosovo must now create their state with sound judgment and determination. The battle against unemployment can be won only by a functioning constitutional state. Radical measures to deal with crime are an equally high priority. The EU mission will support them in this, where possible. Kosovo has a large number of well-educated young people who will be delighted to help establish the new state.
Kosovo is not a test case. It is unique. Its development into a state is the final stage in the downfall of Yugoslavia, initiated by Milošević in Kosovo in 1989. I therefore regret the fact that Milošević did not live to see it, but his democratic successors must take on this onerous inheritance. We wish the Serbian politicians composure, and hope that they will now devote all their energy to taking Serbia along the path to EU membership.
(Applause from the right)
Mr President, the House will understand that our group, too, has held a detailed discussion on the situation that has now arisen with regard to Kosovo. The most important conclusion was actually that, whilst we have to accept the reality, there is no cause for celebration, as we are now faced with an extremely complicated situation, including in view of the reactions from Serbia. After what happened under Milošević, however, and also after years of negotiations to find a solution, what has now happened was unavoidable.
We should like to focus in particular on the role of the European Union. The recognition of Kosovo is a matter for the Member States, as Mr Rupel and Commissioner Rehn also emphasised. We do need to act, however. We bear joint responsibility for stability in the region and also in Kosovo, and therefore our group lends its political support to the ESDP mission for which the Union has now given the starting signal. Of course, we also require the Kosovo authorities to implement the Ahtisaari proposals, to make genuine investment in a multiethnic state and to put in place sufficient guarantees for Serbians living in Kosovo.
Finally, on the subject of Serbia itself, everyone is, of course, very uncomfortable with the situation there. We have just had the opportunity to listen to the Serbian Minister for Foreign Affairs in the Committee on Foreign Affairs. He gave a hard-as-nails reaction to events, making an attack on Europe, particularly the countries that have now recognised Kosovo. I have another question: what can we do to prevent Serbia being isolated by others and also by itself in this situation? I was disheartened by his reply, as everything he said focused on the issue of Kosovo. However, I think that we must continue to make strenuous efforts to offer Serbia a European perspective, including for the sake of its people, complete with a specific offer concerning, for example, visa facilitation and further visa liberalisation. We must also place particular focus on the younger generation, which recently demonstrated in favour of movement towards the European Union, of a European future. I commend the Serbian Government on its repeated commitment to refrain from the use of violence. I am also assuming that it will refrain from imposing any economic sanctions on Kosovo. What we can do, and what the European Parliament has the responsibility to do, is to continue to invest in a European perspective for the whole region, and also apply this to Serbia.
Mr President, President-in-Office of the Council, Commissioner, every country created by breaking away from an existing country damages the territorial integrity of the original country and unilaterally alters the international legal order. My country is one such example: it was created in 1830 by breaking away from the state created in 1815 by the Congress of Vienna. Belgium's existence was recognised very quickly by the London Conference, which was attended by the United Kingdom, Prussia, Russia, Austria and France, but the Netherlands, from whom we had broken away, waited nine years before recognising Belgium.
I should actually have liked to tell the Serbian Minister for Foreign Affairs this if he had wanted to hear it. This was not the case, however, as he repeated the familiar Serbian position ad nauseam without even a glimmer of an appreciation that opposing points of view also existed. The only chink of light was his clear statement that Serbia would not use any form of violence, blackmail or intimidation whatsoever.
We must all now concern ourselves with the future - the future of Serbia, of Kosovo, of the whole region. The European Union has already spent EUR 3 billion on Kosovo to date. A further EUR 200 million is to be added to this for the coming 16 months, but that will not suffice.
With regard to Serbia and all the other Western Balkan countries, we must attend to visa facilitation as a matter of urgency, so that relations between the citizens of those countries and the citizens of our countries can be normalised.
Mr President, in recognising Kosovo's independence, we have taken a huge responsibility upon ourselves; a responsibility for maintaining peace and for the construction of sound state institutions in Kosovo. There is no scenario that would enable international forces to be promptly withdrawn. Any solution, either leaving Kosovo in Serbia or showing support for its independence, brings with it a risk of conflict and ethnic tensions.
The Serbs must realise, however, that there is no way back to the situation as it stood prior to 1999. Destabilisation attempts are merely bringing them losses. There is only one way for Serbia to gain support for its claims in the sphere of cultural and social rights, and that is through constructive cooperation in the region. The failure of Kosovan independence will mean a return to the idea of a Greater Albania and inevitable war. Such a war will bring political losses that will primarily affect Serbia. This is why that state is responsible for avoiding this scenario and for stabilisation in the region.
Mr President, I am pleased that I was present in Priština last Sunday, when, in a truly dignified fashion, independence was proclaimed. What happened there last Sunday was the inevitable consequence of what happened in 1998-99, when more than 10 000 Kosovars were murdered and hundreds of thousands forced to flee. Could Priština have gone back to administration by Belgrade? No. Was muddling along after nine years of an increasingly illegitimate, increasingly ineffective UN administration an option? No. Would a negotiated compromise between Priština and Belgrade have been better? Yes. Would approval by the Security Council have been better? Yes. Was it attempted? Yes. Was there any chance of success? No, particularly as a result of Russian obstruction.
I very much hope that, following the euphoria of the last few days, the Kosovars will shoulder their responsibility quickly, as it is they who are at the helm. When the UN has gone, and when the EU mission has arrived, it is the Kosovars who must prove that good relations with minorities do not exist on paper alone, and that they are able to save the economy. It is true that the EU is now divided on the issue of recognition. This will last a few more months and then it will be over and done with. What the EU Member States agree on unanimously is that the future of Kosovo lies in the EU. The tempo of Kosovo's movement towards the EU will also depend on Serbia's position, however.
We have just seen in the Committee on Foreign Affairs how angry Serbia is, how angry the Minister for Foreign Affairs is, how aggressive his attitude was. That will be a while in changing. To be frank, I can appreciate this, provided such opposition remains non-violent. When the anger has subsided, I very much hope that good sense will prevail. It is true that the secession of Kosovo was inevitable. It is true that the future of Serbia lies just as inevitably in the European Union. To achieve this it is sometimes necessary to surpass oneself. I wish the Kosovars and the Serbs great courage in this.
Mr President, it is difficult not to feel very uneasy about the responsibilities taken on by the European Union and its Member States in the Kosovo affair.
Firstly, in principle the EU aims to contribute to better world governance. Yet under its impetus, several Member States have weakened or are about to weaken dangerously the future credibility of international law through their support for the unilateral declaration of independence by a province of a sovereign state, a member of the UN. Whatever is said about the sui generis - because that is not decreed - the EU's major powers thus place power relations above the law, and in doing so open a Pandora's box. This is serious.
Next, this unilateral recognition is in serious danger of going against the EU's stated objectives in the Balkans. It will fuel nationalism rather than stemming its sources. Furthermore, the EU has just deeply alienated the Serbian people, without whom any regional policy in that part of Europe is impossible. As it happens I am not talking about those who would like to have Milošević back, but those who opposed him and are now in the majority. As for the Kosovo Albanians themselves, will the EU be able to satisfy their expectations after fuelling them? It is a question worth asking, hence the third reason for the unease felt after this day of jubilation in Kosovo.
The new challenge the European Union has just given itself is quite breathtaking. Here we are in the front line, heading towards a new protectorate, even though no satisfactory analysis has been produced of the reasons for the failure of the previous protectorate: Kosovo's gross domestic product is equivalent to that of Rwanda, half of its active population is unemployed, there are more than 200 000 refugees and displaced people, and violence against minorities is on the increase, despite EUR 2 billion of international aid and the presence of 17 000 NATO troops. It will not be EULEX that sorts out all these problems.
What comprehensive lasting prospect is the European Union able to offer to the Kosovars and to the other peoples of the Balkans - a prospect that can stabilise the situation here without the risk of destabilising it elsewhere? Membership? Within what timescale? Under what conditions? With what degree of probability that the necessary unanimous agreement of the 27 Member States will be secured? Nobody knows.
Clearly, my group cannot associate itself with the short-term self-satisfaction of the principal European leaders.
(Applause)
Mr President, the EU Special Representative in Kosovo and intended International Civilian Representative, my compatriot Pieter Feith, gave an inspiring interview in the Dutch press on the difficult task that lies ahead of him in Kosovo Polje.
I found one passage in this interview puzzling, however. To the straightforward question of which of the external actors was in charge in Kosovo - the French ex-general Yves de Kermabon, who is to lead the European Rule of Law Mission in Kosovo, or himself - Mr Feith replied, 'In political matters, I advise the French commander.' As the Council, in turn, is Mr Feith's superior, I would ask Mr Rupel of that institution how exactly decision making is now taking place in Kosovo. What is the situation with regard to international power relationships? This is all very important for the future.
By way of conclusion, I should like to relay a disturbing quote from a Kosovo police officer: 'Serbs and Albanians have managed to come to terms with each other at criminal level. Serbian and Albanian mafia organisations are cooperating excellently, and have been doing so for years.' I sincerely hope that, thanks to the European mission in Kosovo, this immoral Albanian-Serbian cooperation will have to give way to decent inter-ethnic coexistence, as that and that alone will open up the European future we are happy to wish upon Kosovo.
(BG) Mr. Chairman, Colleagues, The Members of the European Parliament from Ataka Dimitar Stoyanov, Desislav Chukolov and myself, Slavi Binev, declare our firm disagreement with the independence of Kosovo announced on 17 February 2008. This unilateral secessionist act is an impermissible precedent in international relations. In our capacity of MEPs, we believe that the Kosovo Regional Assembly has no powers to adopt an act of independence and therefore we consider the separatist government consisting of proven drug traffickers and war criminals to be illegitimate.
The recognition of the independence of Kosovo by the individual Member States or the European Union as a whole would be tantamount to amnesty for the leaders of the Albanian terrorists who have pursued ethnic cleansing against all non-Albanian communities in the region for the last few years. We express our great disgust and indignation that the ethnic cleansing and destruction of hundreds of Medieval Orthodox churches in Metochia, Kosovo, have taken place before the eyes of the international security forces of NATO and the United Nations. Keeping in mind the crimes committed, we firmly renounce the artificial establishment of a new Muslim state whose sole objective is to serve as a springboard for the trafficking in weapons, drugs and people towards Western Europe.
Being representatives of the Bulgarian people in the EU, we call upon its institutions to refrain from recognising Kosovo as an independent state and to abide by the existing resolutions of the UN Security Council instead. Furthermore, we call upon the Security Council to undertake decisive action to preserve the status quo and to overcome the secessionist tendencies in the name of the political stability of the Balkan Peninsula.
(ES) Mr President, the meeting of the Council of Ministers on 18 February will not go down in the history of the EU as a particularly glorious date. Rather than seeking a solution between the 27, the hot potato of the decision on recognition has been referred to the Member States.
It is always frustrating that, each time we have to make a decision about a sensitive matter at the heart of our continent that affects important principles such as the inviolability of borders, we are not able to speak with one voice. To complicate matters, the Council conclusions refer to international legality.
It is true that Parliament, like other EU bodies, adopted the Ahtisaari plan, but not as a blank cheque, rather on the understanding that the plan would have the approval of the United Nations Security Council. Obviously this was not the case, and various conclusions need to be drawn from this. The first is that it has been said that this case will not set a precedent, that it is a sui generis case, as Mr Wurtz said in his speech.
We need to ask ourselves whether or not we are a Community based on law. We cannot be so on an à la carte basis. Obviously this case is going to set a precedent and when international law is flouted it does not come for free and unfortunately there will be consequences.
Secondly, Mr President, how long are we going to be living with a United Nations Security Council in which there is an anachronistic right of veto for the winners of the Second World War enshrined in the San Francisco Charter in 1945? This is no way to construct an international order or implement fair and effective multilateralism.
Thirdly, Mr President, either the European Union learns once and for all that union is our strength and fragmentation is our weakness, or we will have to renounce our vocation of international leadership in this globalised world and confine ourselves to being what The Economist described us as: the 21st century's most prosperous third world region.
(DE) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I understand the Kosovo Albanians' rejoicing and delight at the freedom and independence they have gained. At the same time, however, I understand the consternation and grief of many Serbs in Kosovo, and of course also in Serbia itself. Unfortunately, no other mutually agreed solution was found. The Milošević regime achieved anything but the integration of the population and the promotion of respect for Kosovo's Albanian citizens.
I therefore welcome the European Union's decision to create EULEX. I would like to take this opportunity to extend heartfelt thanks to Mr Rupel, Minister of Foreign Affairs, for the way in which he tried to achieve agreement in the Council in this difficult situation. This is very positive and should be pointed out clearly. However, even all the assistance that will now come from Europe is of no use at all unless Kosovo itself gains the commitment of the majority to create a multi-ethnic society in the European sense.
Much of what I have seen in recent days, including the behaviour of Prime Minister Hashim Thaçi, encourages me and prompts me to hope that this multi-ethnic society is firmly seated in the minds of those responsible for the country.
We will see some demonstrations in the coming days, particularly in Serbia. We should exercise patience. We should extend a hand to Serbia. We ought to understand that there is a kind of collective sense of loss at work here, and most of all, we should stress what Mr Jeremić said today in the Parliamentary committee regarding the renouncing of violence and boycotts. That is a fundamental element and also the basis of further discussions with Serbia. We want to accompany Serbia on the road to joining the European Union. However, that is a decision to be made in Belgrade. It is not for us to make that decision for Serbia.
I am well aware of the situation in Kosovo. Many people coexist there. Perhaps they are set against each other right now but I believe that it is possible for them to stand together, to work with one another. This mutuality must be the goal of our policies, including here in the European Union and the European Parliament.
(Applause)
(SL) Mr President, Commissioner, Minister, the situation in Kosovo is quite peaceful, in a way even exemplary and promising, except in the north where the Serbs live. Individual Serbs are committing acts of arson and that is not right. The declaration of independence in the Kosovo Assembly was dignified, respectful of all the peoples who live in the region, and in the spirit which should govern the future. The citizens of Kosovo have deserved our trust; we must have faith in them because they are making decisions about their future. They sincerely wish for their future soon to be a future in Europe.
As rapporteur for Serbia I welcome the considered conduct of Serbia, which did not introduce economic sanctions against Kosovo. At this emotional time for Serbia, I have some understanding for the harsh and threatening rhetoric of some politicians. However, their action should be reasonable and reflect European values. This independent status should enable Kosovo to gain access to the resources of the International Monetary Fund and to foreign investment for further development.
It is important to strengthen trade links between Kosovo and Serbia in order to stimulate economic growth and contribute to European integration. Only states may be members of the European Union and Kosovo has become a state.
Now the Serbs in Kosovo also have a European perspective. Serbia, too, should go ahead as soon as possible and make renewed and intensified efforts regarding its European perspective. Government working groups must now work even harder. They should prepare the next steps for Serbia, its economy and its citizens to get closer to the European Union, which is what the citizens desire so much. Attacking the Embassies of the Member States of the European Union in Belgrade cannot be the way into the European Union, and this was not what the majority of Serbs wanted.
Now that the Serbian ambassadors to the countries which have recognised Kosovo are temporarily returning home, their representatives should endeavour more actively to explain the steps Serbia is taking on the road to the European Union. There is no turning back; the only road to the future is the road to the European Union.
My concluding words are directed at Minister Samardžić. Arson is illegal everywhere. Too many villages have been burnt down in the Balkans in the past decade. Serbs in Kosovo should be allowed to get involved and to participate in decision-making in the new, independent country. I am hoping that Belgrade will issue a clear call for participation. That is what both Serbs and Albanians have deserved. That is what the whole of the western Balkans and the European Union need and have deserved.
(PL) Mr President, the unilateral declaration of independence by Kosovo has confronted the international community, and particularly the European Union, with a difficult and responsible task. This event has significantly complicated the situation both in the Member States and in states with which the Union cooperates and is strengthening ties, such as Ukraine or Georgia. The recent ostentatious meeting between the Russian Foreign Minister, Sergey Lavrov, and the leaders of Abkhazia and South Ossetia, two rebel republics within the territory of Georgia, is a harbinger of the possible behaviour of the Russian Government. Even before Kosovo's declaration of independence, the Kremlin was warning that it would treat its recognition as a precedent that it would subsequently apply with regard to separatist regimes that were loyal to Russia. There is good cause for the Balkans to be regarded as one of the most explosive points on the planet.
The proclamation of independence may therefore cause destabilisation in, say, Bosnia and Herzegovina, from which provinces settled by Serbs may wish to detach themselves. The situation that has come about consequently requires the international community to take some particularly well thought out and responsible decisions, the outcome of which will, however, be freedom and peace.
(NL) Mr President, last Sunday's proclamation of independence by the Kosovo Parliament was inevitable, and was one of the last stages in the break-up of the former Yugoslavia. Anyone familiar with the situation in the area knows that after nine years of UN supervision and 20 years of discrimination before that, Kosovo could not just return to being part of Serbia. In this connection, the proclamation of independence is quite a normal process. Besides, it was made calmly, serenely and unemotionally and with full respect for the Ahtisaari plan in the country's parliament. The Prime Minister of Kosovo assured the international community very specifically that it would fully protect and respect minority groups. Incidentally, may I remind my fellow Members that all minority groups in Kosovo actively support independence? Only the Serbs, with their intransigence and hurt pride, are not on board. In this sense, the speech by the Serbian Minister for Foreign Affairs was rather unfortunate.
None of this detracts from the fact that the future of both Serbia and Kosovo does still lie in the European Union, however. I look forward to this with great excitement.
(EL) Mr President, the appeals by the Council and the Commission to international law, the principles of the UN and the Helsinki Final Act are truly ironic and provocative. Today, by recognising the independence of Kosovo, the Council and the Commission are infringing them all, as well as UN Security Council Resolution 1244 of 1999, according to which Kosovo is part of Serbian territory.
This is a flagrant redrawing of the borders, enforced and masterminded by the United States with the cooperation of the EU itself. Stop this hypocrisy! For two years now you have been debating about how Kosovo will become independent and how the EU will send troops to protect its interests in the region.
We believe that the situation is extremely serious. It will trigger new points of tension and destabilisation for the Balkans in the short term, and throughout the world in the long term, because it will constitute a new precedent. Your imperialist dogma of 'divide and rule' is well known. There are plans to carve up a great number of countries throughout the world so that you can control them.
We believe that the peoples of the Balkans and Kosovan residents of Albanian origin will find themselves facing a new storm resulting from the clashes between the United States, the EU and Russia.
That explains our opposition. We believe that governments ought not to recognise this 'state', which will be a protectorate in the future, and we think that the peoples of the Balkans and Europe should not allow it.
(EL) Mr President, whenever the strength of law yields to the law of the strong, the result is suffering.
It is only in Kosovo that we have seen things happening at lightning speed. In 40 years in diplomacy, I have never seen such haste in the process not only of proclaiming independence but also of recognition by certain European states.
What they have recognised is not Kosovo, but a Pandora's Box. I, for one, have never come across a situation so peculiar to itself. Kosovo itself is not sui generis, but the establishment of a military base in Kosovo is.
In any case, I believe that we have deviated. In this chamber, in front of MEPs who today represent the democratic governments of Europe, democratic parties and democratic sentiments, I have heard people say: 'You know, we have stepped in to solve the problem where Mr Ahtisaari failed.' What are we? Are we a body of appeal? Is this Parliament a court of appeal?
Instead of worrying about what will happen in Kosovo tomorrow, it would be better, Mr President, for us to think about what will happen when the status of the UN is violated in this insulting, disdainful manner.
(CS) I am convinced that the question we must ask today is no longer whether to recognise Kosovo or not: the question is how to maintain political stability and security in a region dominated by ethnic hatred and fear and 40% unemployment.
Paradoxically, Kosovo's independence comes at a time when European countries are moving towards political federalisation. The situation in the Balkans, however, clearly demonstrates that EU policy offers no solution that would prevent the division of the state while providing for the peaceful coexistence of all the ethnic and religious entities within it.
In this regard, naming this year the Year of Intercultural Dialogue sounds almost like a mockery.
Ladies and gentlemen, some years ago the United States and the European Union both declared that they would not recognise the independence of Kosovo. Now not only the United States but also many EU countries have done so. It is quite clear, therefore, that the process of redefining national entities exists and will continue to exist, that there is no global solution to it and that it damages or destroys relations with the original country. In such a situation we can have only one goal and that is to prevent bloodshed.
(DE) Mr President, President-in-Office of the Council, my thoughts inevitably turn back 17 years, when Slovenia declared its independence; the Minister of Foreign Affairs was Dimitrij Rupel. The majority of major countries in the UN and the EU and the majority of EU Member States refused to recognise Slovenia at that time. The Foreign Affairs Minister of one large EU Member State said that if Slovenia became independent, other countries would isolate it for 50 years. Today, Slovenia is a recognised, respected, successful country, and a good President of the Council of the European Union. Some of what has been said today in this House should be put into perspective by viewing it in the light of history.
I am glad that Kosovo is now independent as, after decades of oppression, the Kosovars finally have their own free, democratic state, having been oppressed for decades and more recently finding themselves the victim of genocide that was stopped only with international assistance. I call on Serbia to realise that this is also an opportunity for the Serbian people to move forward into their European future - leaving behind the burdens of the past. It must then renounce violence, however! The Serbian Minister for Kosovo cannot then welcome the fact that UN guards on the border with Kosovo are attacked. It is not appropriate then to accuse the democratically elected leaders of Kosovo of high treason instead of commencing neighbourly dialogue with these victims of genocide.
I cannot state this more clearly: it is unacceptable for Bishop Artemije of the Serbian Orthodox Church to call for war. This is not acceptable! This must be very clear - we as the European Union must help Serbia on the way to Europe, but Serbia must also play its part in creating a peaceful, good and neighbourly atmosphere. Three quarters of the Members of this Parliament were and are in favour of Kosovo's sovereignty, so it is not possible to say that the European Union is divided, and I am happy that we are now entering into a good European future for the entire region.
(Applause)
(HU) Mr President, it had become increasingly clear that the declaration of a monitored independence for Kosovo had become inevitable. Our prime task now is to ensure a successful resolution of the situation in Kosovo, to secure stability in the region, to establish an appropriate role for the European Union, to create an EU protectorate, but without it taking on the role of regent.
On the one hand I understand the pain of the Serbs: my country lost 60% of its territory after World War I. Serbia is losing nearly one fifth of its territory, and it is a great tragedy for any nation to lose the cradle of its history, statehood and religion. On the other hand it is a fact that long ago Serbia lost any moral rights it had with regard to Kosovo because the Serbian government failed to provide a proper homeland for the Albanian community living there.
We are sure that Serbia's diplomatic response will not jeopardise the country's integration into the European Union. We must help Serbia to deal with its loss by speeding up convergence with the European Union. It is important to offer gestures, to send positive messages, and so it is vital for the EU to adopt a clear plan of action for lifting the visa requirements for Serbia and the other countries of the western Balkans. Let us speed up Serbia's integration, but without relaxing the requirements in any way.
It is understandable that some EU Member States have reservations. I feel that the concerns of Cyprus and Spain are legitimate, but I am baffled by the apprehensions raised by the Romanian and Slovakian political elites. No-one is threatening these countries' integration. Separation and unilateral declarations of independence must not be a precedent for the EU in future. Implementation of the Ahtisaari Plan, on the other hand, which provides a secure regime for minorities, may set a positive precedent for Europe to follow in future with regard to protection of minorities. Thank you for your attention.
(HU) Mr President, Commissioner, Foreign Minister, Kosovo's declaration of independence and our recognition of it is not tantamount to choosing the lesser evil; it is the only appropriate step we can take in the present situation.
Negotiations have unfortunately failed to produce results; continuing failure to reach a settlement on Kosovo's status has constantly destabilised the region. There was no other way of resolving the situation than the one that took place last week, definitive settlement of Kosovo's status and acceptance of Kosovo's independence.
We welcome the fact that a large majority in the Kosovo parliament voted in favour of the Ahtisaari Plan. We expect Kosovo to translate the provisions of the Ahtisaari Plan into action, paying particular attention to the provisions concerning protection of minorities. The Ahtisaari Plan represents Europe's boldest regime for protecting minorities, and it may serve as a model and an example of good practice for the whole of the region, so it is very important that we hold Kosovo to account on this matter.
The future for Kosovo and Serbia lies in European integration. This has now become easier for both these countries. They have rid themselves of a grave and crippling problem that until now had consumed all the creative energy of both countries. Whether they use this opportunity will depend on them. If they do, both Kosovo and Serbia must be given all the support the European Union can provide, especially with regard to prompt lifting of visa requirements and provision of financial support.
It is wonderful that the European Union unanimously approved the mandate of the civilian mission in Kosovo. It is all the more worrying, however, that Member States of the European Union have failed to reach unanimity regarding recognition of Kosovo. If the European Union expects to be taken seriously in the international political arena, failure to reach a consensus on important events taking place in a neighbouring country is something that it cannot allow to happen. It is therefore important for the European Union to speak and act in unison.
To conclude, I wish Kosovo and all its citizens every success and all the best for the future.
(IT) Mr President, ladies and gentlemen, President Pöttering, by saying that the declaration of independence expresses the will of Kosovo's citizens to take control of their own destiny, is making a statement of historical importance.
The independence of Kosovo is a concrete application in Europe of the principle of self-determination for the people sanctioned by the UN Charter. Of course, many of us are very concerned about the creation of the first Islamic state in Europe, welcomed by the entire jihadist media, for example the enthusiastic leader of the Islamic satellite television channel Al-Arabiya, and about the fate of the Serbian Orthodox Christian minority, about whom we are reminded by the wise words from the Vatican.
However - and I particularly stress this - it is still undeniably an important legal and political precedent. There is no point in denying it; it is important for the peoples of Europe, from Corsica to Flanders, Sardinia to the Basque country, Brittany to Occitania, and in our Padania, now regrettably nations without States, who aspire to the dream of self-determination and freedom. Long live the Europe of the people! Long live free Padania!
(IT) Mr President, ladies and gentlemen, as always when someone acts outside international law, Europe is divided and undone.
Unilateral acts create very serious precedents, and we have now heard what Mr Borghezio had to say. Tension is heightened in an atmosphere that is anything but calm and is full of geopolitical comparisons. Europe is lacking unity, authoritativeness and transparency. We have even read of meetings between the government currently holding the Presidency of Europe and the United States Administration, which has suggested the lines to be taken. It is no accident that this Parliament is politically impotent today, despite the celebrations for the new Treaty. The only way of turning the page is to go back to international law and an independent vision that sees the whole of the Balkans in Europe, recognising the right of the whole area. I hope it is not too late.
(CS) The European Union's attempt to present Kosovo as a unique case is no more than an embarrassing example of wishful thinking. Not only does Kosovo create a dangerous precedent, it also has an historical precursor. It is a mirror image of the situation in Czechoslovakia in the 1930s and its German minority.
How ironic it is that history repeats itself! The first four EU countries to proclaim in unison that they would recognise the separatist republic were also the four signatories to the Munich Agreement. Back then, 80 years ago, Chamberlain, Daladier, Mussolini and Hitler carved up Czechoslovakia; today it is again Britain, France, Italy and Germany who recognise the carving-up of Serbia. They are tearing from Serbia the historical territory of the Kosovo Field, where in 1389 the Serbian nobility fought an heroic battle to stop the advance of the Ottoman Turks into Europe. That is where Serbian identity was born. Now we, the European Union, are transplanting this historic heart of Serbia elsewhere. Shame on us, Munichites!
(PL) Mr President, in today's debate on the Serbian Province of Kosovo, I would like first of all to protest against the illegal actions of the Albanian authorities, which have been inspired by the United States. In the face of the dismantling of the Serbian State, the reaction of the European Union and certain Member States is outrageous. The European Union is supporting the Albanian separatists and is deciding at the same time to set up a mission in Kosovo that is dubious in the light of international law, and in conflict with the UN position. I am outraged that the EU authorities wish to be a party in this Balkan conflict without having the right or any mandate to do so. By what right is Brussels once again interfering in the affairs of a sovereign state, and violating international arrangements to boot?
What happened on Monday in Brussels reminds me of the Munich Conference in 1938. Here, once again, international society is remaining silent and allowing Berlin and Washington to see their interests put into effect. For the first time since 1945, in breach of international law, borders in Europe are being changed for ethnic reasons. A domino effect and subsequent conflicts linked to actions by Albanian separatists are inevitable. Not much imagination is required to see how independence for this Serbian province could impact on ethnic feuds in other parts of Europe and the world.
(RO) Mr. President, ladies and gentlemen, after 20 years of political and military confrontations, after 20 years of major errors in the Balkans, we ask ourselves whether the Kosovo solution, namely the unilateral declaration of independence of the Kosovo province, is legal and opportune.
The Kosovo solution is neither legal, nor opportune. It is not legal because no international law principle justifies the unilateral declaration of independence of the Kosovo province. Moreover, recently, the Secretary General of the United Nations Organization has found no answer to the question of whether the solution is legal or illegal, leaving a press conference organized at the United Nations headquarters. It is also not opportune because it creates a dangerous precedent. Not for the European Union Member States, not for Slovakia or Romania, countries that have an emancipated and modern legislation regarding minorities, but it creates a dangerous precedent for Abkhazia, for South Ossetia and, especially, for Transnistria, where there are frozen conflicts since the time of the Kosovo conflict. Nevertheless, it equally creates a dangerous precedent for the Balkans - the Republic of Srpska, for instance- for other regions inhabited by minorities in the Balkans. Nevertheless, it also creates a dangerous precedent for the European Union.
It is often said that the Balkans produce more history than they can consume. It seems that, this time, the Balkans have produced more history than the European Union itself can consume. The proof is the fact that we stand here divided from the point of view of recognizing the independence of the Kosovo province.
I can tell you that Romania will not recognize the independence of the Kosovo province and the national action is supported by the Romanian delegation in the European People's Party. We know very well, ladies and gentlemen, we have seen in this room, here, what we should do about Serbia. Its future is, obviously, European. Yet, we do not know what we should do about Kosovo. And I have to confess to you, with all the indulgence you can give me, that the visa system alone, the liberalization of the visa system, will not be enough in order to grow this region of our Europe.
(BG) Dear Mr. Chairman, Dear Mr. Rupel, Dear Mr. Rehn, Perhaps now is the time to once more express our regret that no agreement was reached on the status of Kosovo between Serbia and Kosovo but there was no way for the negotiations to continue forever since both sides remained at their mutually exclusive positions.
We could also voice our regret that, today, Serbia and the Serbian people have to foot the bill of Great Serbian nationalism, to which the country is bidding farewell, although with some difficulties. However, we have to be realistic and emphasize that the independence of Kosovo, though not independence in the full sense of the word, is a fact, a real fact that, of course, attributes new quality to the ongoing processes. We have to take into consideration this fact and the disputes whether to recognise it or not do now change its existence.
We cannot but think of the possible consequences that this act will produce on the stability in South-Eastern Europe, hopefully, of a short-term nature only. Still, it is necessary for the European Union to make several important steps: first, to assist the establishment of an adequate administrative and governmental structure in Kosovo, then to speed up the integration of Serbia by rapidly signing a stabilisation and association agreement, and to pay special attention to Macedonia, Bosnia and Herzegovina and Montenegro because there is the risk of missing the forest in South-Eastern Europe for the tree.
Mr President, I agree with those who say that there really was no other option but the independence of Kosovo. The EU is taking on its largest civilian mission ever and it will be very important that it is successful. It is quite an extraordinary situation. It is rather difficult to explain to outsiders that, although not all Member States can agree on recognising Kosovo, they all support the EULEX mission. Indeed, a country like Spain is supplying personnel to the mission - this is very EU, very Brussels. But it must succeed.
I agree with Commissioner Rehn that the message to Serbia must be that the time has come to turn the page and, as others have commented, in that context it was somewhat disappointing to listen to Mr Jeremić, the Serbian Foreign Minister, this afternoon. I understand the rawness and the sense of grievance, but things must move on rapidly.
I hope that Prime Minister Thaci will make it absolutely clear to his compatriots that the protection of the Serb minority and other minorities in Kosovo is an absolute priority, because violence will not be tolerated. In that context, I was disappointed that the Serb Foreign Minister did not condemn the violence that has been perpetrated by Serbs in the last few years. He said Serbia did not encourage or instigate it, but he did not actually use the word 'condemn', which was disappointing.
Finally, the important thing, as others have said, is going to be economic development. There is 40% unemployment in Kosovo, and there is massive unemployment in Serbia as well. Let us move on towards rapid integration in the EU, moving via visa liberalisation, which I hope will come very soon.
(GA) Mr President, I heartily welcome the announcement of Kosovo's independence last Sunday.
Nine years have passed since the terrible bombing of Kosovo on the orders of Milošević's regime. The people of Kosovo have a right to independence and in a way the events of the last nine years have contributed to the advent of this independence. It is extremely important that the civil and political rights of the Serbian minority still residing in Kosovo are fully respected.
The European Union will have to support the Government of Kosovo in order to promote the economy of the country, because the rate of unemployment in Kosovo is at 40% and that must be rectified.
I hope this is a new beginning for Kosovo and that the European Union will be happy to support the rebuilding of this new state in the years to come. I also hope that it will become an example of the wishes of the European Union that people and communities can live in harmony.
(EL) Mr President, the EU does not build states; it incorporates them. The diverging European views on the problem of Kosovo constitute an admission of the CFSP's failure. The EU has sacrificed its internal consultation to the political strength of its Member States.
Article 11 of the Treaty on European Union stipulates as a precondition that that the Union shall act in conformity with the principles of the United Nations Charter, the Helsinki Final Act and the objectives of the Paris Charter, including those on external borders.
Since the EU is a union of law, as Mr Salafranca has said, what is the basis of European legal liability? Specifically, on what legal basis have certain Member States pressed for recognition on the basis of international law?
Security Council Resolution 1244 of 1999 does not provide sufficient justification or legitimacy for this. The point of the conclusions of the General Affairs and External Relations Council on the sui generis nature of the Kosovo situation is that the case in question has no precedent. I hope that it does not constitute a precedent. It is unique; there is a special reference to adherence to the fundamental principles of the sovereignty and territorial integrity of states, which, as is explicitly stated, are not in doubt.
Finally, I should like to remind you that these principles constitute the hard core of international law on vested interests.
(ES) Mr President, the debate is already at an advanced stage; I do not think that I can contribute a great deal to it, not even in terms of passion, but I do think we have to focus on the importance of international law and international commitments.
On 16 December 1991, EU Ministers adopted guidelines on the recognition of new States in Eastern Europe and in the Soviet Union and affirmed respect for the inviolability of all borders and that borders could be changed only by peaceful means and by common agreement.
Secondly, the resolution under which there is currently a European presence in Kosovo - UN Security Council Resolution 1244 - specifically lays down that the principles of sovereignty and territorial integrity of the Federal Republic of Yugoslavia and the other countries of the region must be respected.
A breach of international law, of the commitments of the European countries and of the UN resolutions has been committed. The consequences will be costly for all of us.
(PL) Mr President, recognition of Kosovo's independence is equivalent to opening Pandora's box in Europe. This is a dangerous precedent, in breach of international law - especially of UN resolutions - which has stated unambiguously that Kosovo is an integral part of Serbia.
Today, with international approval, steps are being taken to dismantle one of Europe's states. I am saying this as an MEP from a state that has already experienced such dismantling in its history. There can be no consent to this. This is a dangerous precedent, since Kosovo's footsteps have been followed by South Ossetia and Abkhazia, among others, who have already announced a desire to break away and a desire to declare independence. What shall we say about Cyprus, which is striving for unity at all costs? With such an example, and by setting this example for the Cypriots, we are putting them in an unclear and ambiguous situation in which they will be unable to fight for the unity of their island.
Above all, ladies and gentlemen, recognition of Kosovan independence is a gift for the progressive Islamisation of Europe, and I do not think that any of us meant that to happen.
(ES) Mr President, I regret Kosovo's unilateral declaration of independence. It is not good news for Europe. It is the last link in a chain of failures: a failure to coexist, which resulted in the crisis in 1999, a failure by the parties and the international community itself to reach an agreed solution and a failure by the Security Council.
There is a fear that the entity that some hastened to recognise is another failure. It should provide a framework for democratic, secure coexistence, in which citizens prosper and the rights of minorities are respected; it should also avoid being a problem for the stability of the region. Ladies and gentlemen, the European Union has also failed, as it has not found a solution in its neighbourhood that is in line with international law.
Europe should mean union, not separation; agreement, not multilateralism; de jure, not de facto; integration, not ethnic division. As Europeans we have a significant responsibility in this area: we were in the majority in the Contact Group, the UN Special Envoy and his team were Europeans, and it was the European Council which, in December, hastily decided to send a mission to Kosovo without legal basis.
I would like to point out that paragraph 15 of Parliament's Resolution in March said the following: 'Considers that the adoption of a new UN Security Council resolution is also crucial for the future engagement of the EU in Kosovo, and that no enhanced EU involvement should be envisaged in the absence of such a resolution.'
The circumstances in the case of Kosovo are exceptional. However, there are irresponsible people who want to change the borders of European countries and are using it as a precedent. This is why the inviolability of the borders of EU Member States needs to be reiterated.
Mr President, I am persuaded that the fact Kosovo was already a UN protectorate, that the solution is supported by the UN Secretary-General, and that negotiations had failed, all mean that Kosovo is a unique case in our world. I refute those who argue that this is an illegal act. Paragraph 11a of UN Resolution 1244 makes clear that this is 'pending a final settlement'. Paragraph 7 specifically authorises security by 'relevant international organisations ... with all necessary means'.
I accept that this is a test of credibility for the European Union, that any failure to respect the Serb population's rights in the new Kosovo would be a victory for ethnic cleansing in reverse, and that we should emphasise that Serbia, as well as Kosovo, will be equal partners as future members of our European Union.
But let not the ghost of Slobodan Milošević stalk this decision or this Chamber. The entrenchment of peace, the precursor of reconciliation, the platform for a whole region - as the fall of the Berlin Wall was for Eastern Europe, so let independence for Kosovo be for former Yugoslavia.
(SL) After the changes that have taken place, our task is not to explain history or to spread alarm by talking about the domino effect, but to support the development which will ultimately stabilise the region and bring it closer to European standards and a European perspective.
It is an important fact in this extremely complicated story that the European Union has taken on a big responsibility. It was united in its decision on the EULEX mission to help in the building-up of institutions and in political and economic development. The European Commission has also set out measures to support the development of the wider region. All this is aimed at defusing this dangerous situation that offers no prospects, and removing the unusual paradox that part of Europe, surrounded by the Member States, is a protectorate of the United Nations.
It is not only my wish, but also the wish of others, that the reconciliation, peace and cooperation which now characterise the European Union may become a key principle or a foundation for coexistence within Kosovo, as well as in the relationship between Serbia and Kosovo.
In these demanding days for both Serbia and Kosovo, and in the spirit of what I said earlier, I would like to welcome the words and actions of all those who have expressed their commitment to peace, moderation, openness and the future.
(EL) Mr President, we are faced with a state of affairs that may have far-reaching consequences, not only for the Balkan region but also internationally. The claim that it is a sui generis case does not indemnify us.
The circumvention of international law and its rules is highly dangerous. For the first time, borders have been changed with neither the agreement of the parties involved, nor the approval of the Security Council.
Once again, Europe has appeared divided on such a vital issue and has repeated the mistakes of the past. The extent to which the 2 000-strong force can guarantee safety and stability in the region is also in doubt.
The declaration of Kosovo's independence is now a fact. We support a peaceful, multi-ethnic Kosovo integrated in the bosom of the EU. The solution to the crisis can only be to secure the path to rapid unification of the Western Balkans with the EU.
The immediate signing of the Stability and Growth Pact is necessary, especially for Serbia, as the only way of providing real support for its democratic forces. Finally, the way the situation is handled will be a crucial test for European foreign policy.
Mr President, I fail to see the rush to resolve the Kosovo issue, circumventing the UN and ignoring current international law. I believe that Kosovo's new nationhood will be difficult, with no obvious exit strategy for the EU, whose presence will be long term, given a hostile Serbia next door and the prevalence of organised crime. Independent Kosovo's acceptance by Russia and China, who are on the UN Security Council, is very unlikely in the foreseeable future.
We have now managed successfully to injure a Serbia trying to forget Milošević and build a democratic future. Its loss may fan nationalist sentiments and drive Serbia towards Russia, which, in turn, may apply the precedence of the Kosovo situation in frozen conflicts ranging from Transnistria to Abkhazia. Russia will, interestingly, now claim the moral high ground in international law - perhaps for the first time in recent history.
I have considerable sympathy with Cyprus, which has refused to join the majority of EU Member States in recognising Kosovo. Already, Mr Talat, the leader of the so-called 'breakaway republic of Northern Cyprus' claims Kosovo as a precedent for his territory. As an aside to Mr Howitt - UN talks also failed over the unification of Cyprus, so that issue is not unique to this case.
Not surprisingly, Spain is concerned about the Basque Country and Catalonia, and Slovakia about its Hungarian minority. Curiously, although the Organisation of the Islamic Conference (OIC) has welcomed an independent Kosovo as a potential new member, Azerbaijan, although in the OIC, is wary over Nagorno-Karabakh claiming independence and refuses to recognise Kosovo.
Therefore, whatever the EU and the US are saying about this issue being sui generis, clearly not all the countries of the world agree.
Mr President, I would like to make two points. Firstly, the most important thing is that the independence of Kosovo was proclaimed after supervision of the situation there by the international community for a number of years, and the international community, after long deliberations, could not find a better solution to the problem than the independence of Kosovo.
Therefore, following Russian attempts to relate the situation of Kosovo to some other regions of Europe, like Transnistria, South Ossetia or Abkhazia, it is not difficult to make this counter-argument dangerous or not suitable for Moscow itself.
Would Russia agree to withdraw from those territories and leave control of the 'frozen conflicts' areas of Europe to the international community? If so, then we, the EU, would get a real chance to reach a long-awaited solution, and we should be interested in this.
Secondly, it is well known that some countries try to warm their hands above the embers of each fireplace of international instability. This time, Russia, pretending to defend the interests of Serbia, decided to play its own geopolitical game, pretending that, without its assent, no problem in the world would be solved. This position is not new or unexpected.
But Russia is not the most important player this time, as it does not have real power to angle events in a way which would not be acceptable for the West. For instance, in the future, Kosovo's attempts to join the United Nations might not be easy, but Russia cannot achieve any significant isolation of the state on the international stage because, when Kosovo is recognised by a majority of EU Member States, the United States and some other countries, the isolation will become meaningless.
I salute the independence of Kosovo and wish the Kosovar people the best of luck in building their state.
Mr President, the difference between the external actions of the EU and other international actors is respect for international legality and UN decisions. I am afraid that, by encouraging and recognising the independence of Kosovo outside the current body of international legality and the UN, that defining characteristic of EU external actions becomes questionable, if not even untenable. I only hope that we will not live to regret the decision we have taken with respect to Kosovo.
(SK) Kosovo has declared independence. This is no surprise; it was to be expected. The international community must take note of it. If this region is supposed to be peaceful and stable then the EU Member States must act as one and give their full support to this country's development, in accordance with Mr Martti Ahtisaari's plan.
Those Member States and politicians, from Slovakia too, who spread unsubstantiated rumours that this act will be a dangerous precedent for other countries are mistaken. Kosovo is a unique case. We should look back at the root of those bloody events nine years ago when Serbian military forces committed genocide against the Albanians. It is quite understandable that members of the Albanian community do not want to live within the Republic of Serbia. Making them to do so by force would result in a war.
The EU has a very important role to play in creating a society in which all citizens are equal and where minority communities have extensive rights to maintain and develop their identity, as well as a right to run their own public administration: this means extensive autonomy for the Serbian community.
(DE) Mr President, I would like to make three comments. Firstly, the fact that we are in this situation shows that we as the European Union were once again not in a position to hold our own between the two poles of Russia and the United States.
My second point is this: we must now do everything we can to establish minority and cultural rights in Kosovo. The Kosovar Government would therefore be well advised to do a great deal in far-reaching, practical ways. I would like to thank you, President-in-Office of the Council, for making an important contribution through EULEX.
Thirdly, for historical and cultural reasons, I have a lot of sympathy for the sentiments in Serbia right now and I believe that, for this reason, we need to be patient as we allow Serbia to find its way to the European Union, and that we must support that process. We must also make it clear, however, that violence will not be tolerated. We should continue to pay our funds - EUR 187 million in 2007 - but on condition that things proceed peacefully, in order to pave the way for a stable region.
Mr President, the Serbia of Milošević - and even after him - followed the advice of its big brother, losing every time rather than taking a realistic stance and trying to find ways towards more amicable divorces, with the prospect of meeting again in Europe. Maybe it will happen now.
One special remark to those worried about one-sided interpretations of international law, the integrity of states or the sovereignty of territories and peoples: we should understand and take into account the fact that a state which seeks to exterminate or expel all citizens belonging to a different ethnic population is killing not only them but, first of all, its own claim to sovereignty - sovereignty over mass graves. Integrity of cemeteries is not a case to accept. And no parallels with the Basque country, Quebec or Abkhazia should be accepted. Neither Madrid nor Ottawa nor Tbilisi is going to bomb and kill those people.
Russia is different. Russia has also been denied by its own actions of repeated genocide and has no more right to sovereignty over survivors in Chechnya but merely the medieval law of the fist.
Mr President, some claim that we should leave aside the issue of recognition of the state, when speaking about Kosovo, and instead deal with recognition of the reality.
The reality is that, after its statement of self-determination, Kosovo is neither independent nor able, for long, to be an independent, sustainable state. It was a protectorate and it will remain a protectorate. The reality is that the European Union is divided between the so-called realists and the so-called legalists. The reality is that, by calling Kosovo a sui generis case, we are admitting that international law is either insufficient or inadequate and we are therefore finding a solution outside the law. This would lead us to replace the power of right with the power of might. I think this is neither the goal nor the basic value of this Union.
(PT) Following Kosovo's unilateral declaration of independence, the worst thing that could happen now would be for the political impasse to place us in the unwelcome situation of looking on as tensions mount. We must therefore establish the lowest common denominator in defining our future decisions and actions; from that point of view, what the President-in-Office of the Council said left me not exactly satisfied, but hopeful. We must remind Kosovo that the path it now takes will inevitably influence its future relations with the European Union and that, therefore, we are willing to help them and we have an obligation - in our own interest, too - to hold out not one hand but both hands to Serbia and to say that we retain the firm conviction that Serbia's future is in Europe.
Twenty years after the collapse of the Soviet empire, let us not provoke what the communists of those days did not manage to do: to put Serbia in the exclusive sphere of Moscow. We must not make that mistake.
(CS) Ladies and gentlemen, the time has come at last: yes, those who want the independence of Texas to be recognised by the United States, those who want to see the west of Romania separated from it as a purely Hungarian territory, those who want an independent Scotland, Catalonia, Basque Country, and all the other states that will no doubt come into existence in Latin America and Africa.
It is said that Kosovo does not set a precedent. That is a mistake: it is a territory that has been ethnically cleansed of eight nationalities with the help and acquiescence of the occupational forces, a territory that is riddled with drugs, human trafficking, 50% unemployment and constant pressure on the remaining Serbs. Now it is declaring independence of a second Albanian state and that sets a bad example. It will now continue to haunt all of you who have literally massacred international law here. Shame on you: this is a second Munich and no true democrat should ever support it.
President-in-Office of the Council. - First of all, I would like extend my heartfelt thanks to Parliament and the Members who supported the Council's position. I accept that there are different opinions; that is normal for parliaments. However, it seems to me that the European Union has been given support at today's session.
I would like to answer some questions. The first question is on the system we are envisaging for command, that is to say for future responsibilities, and here I am thinking, of course, of institutions in Kosovo. The European Union has obviously sent a special representative to Kosovo. In its declaration of independence, the Kosovo Parliament agreed, from the outset, to the provisions of the Ahtisaari Plan. The provision of the entire plan will be built into the Kosovo constitution and into its legislation.
Accordingly, the task of the European Union's special envoy will be to monitor the local authorities and to safeguard the obligations which the new status demands. After the International Civilian Office has been established, the European Union's Special Representative will become the High Representative for civilian affairs for the international community. He will also give political guidance to EULEX.
I would like to add that the European Union has done much in recent days, primarily to calm the situation and secure adequate support for Kosovo. In addition to the mission about which the Council made a decision a few days ago, I would like to mention yesterday's visit to Priština by the Secretary-General and the High Representative, Javier Solana.
I would like to quote just one sentence from his address. Mr Solana said:
'I would like to transmit that the sentiment, the joy, that you spread so respectfully on the streets over the last days now has to be converted into positive and constructive energy in order to move society forward.'
'I would like to transmit that the sentiment, the joy, that you spread so respectfully on the streets over the last days now has to be converted into positive and constructive energy in order to move society forward.'
That means, I think, that all of us also wish our friends in Kosovo to be prepared to convert the energy they have displayed in the last few days into rational action that will secure a respectable European future not only for Kosovo, but also of course for Serbia.
I think much has been said in the speeches and Members' contributions today about Serbia deserving to continue on its path towards integration with the European Union, and as I was listening to the speeches by various representatives of this Parliament, I could not help envisaging that in the future Serbian will be spoken here too. And, I hope, Albanian as well. I trust we will hear the languages of countries which so badly wish to become members of this Parliament and the European Union.
However, in view of the remarks we heard from some of our Spanish friends, I would not say that harmonisation of the text of the decisions was not difficult for the General Affairs and External Relations Council, but in the end, we managed to agree with our Spanish and Cypriot colleagues on a text which reflects unanimity, joint decision-making and collective thinking.
Finally, I would like to say, Mr President, that naturally I have to agree with the speech by my colleague from Slovenia, Mr Kacin, when he spoke of the need for Serbs in Kosovo to accept Kosovo as their homeland too and take part in its government. Of course, Kosovo is their country too and every delay by Kosovan Serbs in cooperating in the government of Kosovo may be detrimental.
May I say that these debates have given me encouragement and I would like to thank you, Mr President, and the ladies and gentlemen of the European Parliament for all these constructive comments.
Member of the Commission. - Mr President, I want to thank the House for a most responsible debate. It was widely recognised today that the European Union has indeed left no stone unturned in seeking a negotiated solution, but this has unfortunately been in vain. Consequently, we are now bound to steer the process to its conclusion.
Many of you also underlined the importance of not isolating Serbia, and especially of reaching out to the younger generation in Serbia. I fully agree, and am happy to inform you that we already have a visa facilitation agreement in force with the countries of the Western Balkans, including Serbia. This means easier procedures when applying for visas, and exemptions for certain groups like students and business people. I am also happy to inform you that we have already started a special dialogue on visa-free travel, which is very important for ordinary Serbian citizens and other peoples of the region.
We did this with Serbia in January, and my colleague Commission Vice-President Frattini is in fact in Skopje today, and in Podgorica tomorrow, to launch dialogues with the former Yugoslav Republic of Macedonia and with Montenegro.
But in order for that to succeed we need determination and unity throughout the institutions, including the Council, in terms of ministers of the interior who have strong powers in this area. I count on your support in this regard, so that we can make real progress, united on this matter.
(FR) As far as European unity is concerned, the fact that the EU has been able to maintain its unity on such a tricky and controversial subject is truly of major significance. I would even say that the common foreign policy has responsibly passed one of its most serious tests since its creation. I would like to congratulate the Slovenian Presidency on this outcome, which reflects your profound commitment to the future of the Western Balkans in Europe.
I also note, with much satisfaction, the desire of the future French Presidency to support fully the European perspective of the Western Balkans. Therefore 2008 will be a particularly important year in the journey of the Western Balkans towards Europe.
The debate is closed.
Written statements (Rule 142)
in writing. - (HU) In central, eastern and south-eastern Europe those of us who were born in this less fortunate region of Europe have learned from experience that spoken words and paper promises have little credence. The important thing is how these are complied with in reality. In Kosovo the Ahtisaari Plan has succeeded in becoming an idea that can be realised beyond the promises, bringing calm to the region.
Some say it cannot set a precedent; but why not, one may ask, if it creates a functioning regime for protecting minorities? If it is adhered to in reality, then it should indeed serve as a precedent. Those of us who grew up as part of a minority and were not masters of our own destiny can only welcome any innovation that promises a long-term solution for ethnic communities that live side by side. If the Ahtisaari Plan is adhered to and implemented, the story of Kosovo that is now beginning may be just such a long-term solution.
We are concerned for the minorities living in other areas of Serbia who are anxiously following these events. Will there be a solution that provides reassurance for these minorities, or for ethnic Hungarians in Vojvodina?
I ask the Council and the Commission to ensure that the general unrest does not lead to irreversible actions, to resettlement measures in Vojvodina. Let us not allow ethnic tensions to be vented on the minorities still living there. The events currently taking place must not be allowed to result in more instances of people being deprived of their rights, but in a strengthening of rights. Let us ensure that good precedents are finally set in the Balkans, giving the ethnic communities living there hope and prospects for the future at last.
in writing. - (PT) The unilateral declaration of independence of the Serbian province of Kosovo is not inevitable.
It is certainly an extremely serious development and a dangerous precedent in international law, with unforeseeable consequences for the stability of borders, in particular on the continent of Europe.
It is certainly a flagrant violation of the Charter of the United Nations and the Helsinki Final Act.
It is certainly an illegal decision in the light of the most basic principles of international law.
It is certainly the artificial creation of a pseudo-State under supervised sovereignty - and whatever that might be it will certainly have less sovereignty - or, rather, of a protectorate created and imposed by aggression and military occupation, by the USA, NATO and the EU.
It is certainly an attempt to perpetuate by means of a fait accompli policy, the political, economic and military domination of that most important region of Europe by the USA and the EU's major powers.
That illegality must not be recognised, either formally or in practice, in particular through sending and taking part in the 'EU mission to Kosovo'. That EU mission does not actually have any UN mandate. It is an EU mission which, in addition to being illegal in itself, is making an agreement with an illegal entity, therefore rendering it doubly illegal.
in writing. - (FI) Mr President, Finnish Councillor of State Harri Holkeri, who was acting as a negotiator in the Kosovo crisis a while ago, thought that the Albanians' quest for independence could not be ignored forever, as that would be a return not to a zero score but a lot less.
As many Members have said, Kosovo's independence was an inevitability. It has likewise been pointed out that Kosovo is a sui generis case, and so independence poses no threat to the international principles of law for resolving conflict. Europe therefore got a new country based on sustainable criteria.
Of course it is regrettable that no reconciliation, not even any minimal level of tolerance, has been achieved between the parties. The international community can hardly be accused of not trying, as negotiations were headed by the distinguished peacemaker Martti Ahtisaari. Now we need to remain adamant that Ahtisaari's plan continues to be the guiding star whilst the new country is being built. Its requirements offer a chance for the Western model of rule of law and internal and external stability in the region.
The security of Kosovo and the west Balkans is above all a European issue. Whilst, therefore, it is once again evident that the UN Security Council is incapable of taking responsibility for the situation, the EU has to prepare to make an effort. The integration of the west Balkans with the general European framework of stability is probably our greatest challenge since the Union began. Regional tensions are now threatening to increase, the nation is frustrated by unemployment, and corruption and crime have taken hold.
The declaration of independence in Kosovo was eagerly awaited, and it led to real joy among the populace, which, as a European, I can easily relate to. Now that exhilaration should be tapped to build what is the hardest thing: lasting peace and stability. It succeeded 50 years ago elsewhere in Europe - why not in the Balkans at long last?
in writing. - (NL) My group and the national delegation of my party in the European Parliament have decided recently to reject the present path towards Kosovo's independence. I can understand this, as the EU is currently behaving like a superpower, unilaterally imposing its will on Serbia, which has already been humiliated many times, and treating Kosovo as its protectorate.
This does not mean that I take back what I have said on the subject in past years. Under the Yugoslav Constitution of 1974, which gave Kosovo almost as much autonomy as the six federal republics of the time, it might have remained possible for Serbs and Albanians to coexist peacefully within a single federal state. The unilateral abolition of that autonomy in the 1980s made the Serbian State a pointless and even harmful entity in the eyes of most inhabitants of Kosovo. Kosovo has been behaving like an independent state since as long ago as September 1991, with its own president, parliament and educational system.
If, back then, the outside world had acted in a timely fashion and recognised that state, along with the other successor states of Yugoslavia, no violent UÇK would have arisen, the inhabitants of Kosovo would not have been condemned to resort to crime as a source of income, and there would have been no cause for the war of 1999.
in writing. - (EL) Eight years after NATO's war in Yugoslavia, the Kosovo problem not only remains unsolved, but also has become more intractable. The 'standards before status' criterion (i.e. democracy, return of refugees, conditions of multicultural coexistence, etc., before the final regime is decided upon) established by UN Resolution 1244 has not been fulfilled in basic terms. Nevertheless, the Bush Administration pushed the leadership of the Albanian Kosovars towards a unilateral declaration of independence, with all that this entails for peace and stability in the Balkans, as well as for other international issues. By approving a new mission in the region, the EU is supporting this policy and is contributing to the violation of UN Resolution 1244 of 1999. The unilateral declaration of Kosovo's independence will cause a chain reaction of destabilisation in the Western Balkans and a negative precedent for many international issues. We must base a solution on international law, in a way favouring neither the politics of divide and rule, nor local nationalist and expansionist ideas, nor changes to borders. We believe that it is still possible to find a mutually acceptable solution within the framework of the UN, based on international law. We are therefore in favour of continued negotiations.
in writing. - It is unfortunate that the European Union stands divided on the issue of Kosovo. The European Union has taken a longstanding commitment to secure stability in the Western Balkans and, as the most influential supranational organisation of the continent, we need to convey a clear message and speak with one voice.
Peace and security in Kosovo ought to be a priority for the Union, since it neighbours the Former Yugoslav Republic of Macedonia, a candidate country to the EU, and we should play a leading role as a mediator between Serbia and Kosovo. It will not be an easy task, when there is no agreement in the Union, whether to recognise the independence of Kosovo in corpore or not.
Current indecisive behaviour of the Union creates only more confusion in Kosovo. The Member States need to find a way through their differences in order to start carrying out our commitment to the region.
in writing. - (HU) I was in Priština myself on Sunday. It is a rare thing for us to be present when a country declares its independence. I intended my presence to be a message: even if this decision is painful for many, it was announced in circumstances where we were not afraid.
Independence was announced in the hotel where, years ago, guests were welcomed by the following sign above the door: 'Entry prohibited to dogs and Albanians'.
The process leading up to Kosovo's independence was not instigated by the EU. Serbia started it by not guaranteeing fundamental human rights, individual and community rights to its citizens living in that territory.
The Democratic Alliance of Hungarians in Romania (DAHR) takes the view that Romania should recognise Kosovo's independence as soon as possible. Those who are reluctant to acknowledge the situation perhaps have unfinished business with the minorities in their own country.
Since its inception, the DAHR has wanted and still wants to fight for the rights of Transylvanian Hungarians using only political and parliamentary means, and rejecting violent means.
It may now become clear to everyone that the question of the individual and collective rights of traditional national minorities cannot merely be an internal issue for a country. It is time to draw up a standardised agreement in the European Union (EU) that applies compulsorily to everyone and reassures minorities.
The main duty of the European Union is to offer help to stabilise the region in the areas of economy and social development, not only to Kosovo and Serbia but to the whole western Balkan region.
in writing. - (FI) Mr President, ladies and gentlemen, I would like to bid Kosovo a heartfelt welcome as one of the countries of Europe. The declaration of independence was a brave act on Kosovo's part. Now the country and its people need to show the same courage and self-assurance as they start to build their own multicultural society.
It has been obvious for a long time now that the struggle for Kosovo's independence was a one-way street. It was only a question of time. The deadline for independence would have been Serbia's accession to the European Union. Fortunately, they did not need to wait that long. Kosovo has been under UN administration now for 10 years. The situation is completely different from what it has been in other separatist regions.
The years to come will require far-sightedness and wisdom on the part of Kosovo's leaders. I believe they will show those qualities. War, ethnic hatred and an administration run by the international community are experiences from which lessons have to be learnt. The most important thing now is to focus on building a stable civil society. Independence also removes the uncertainty which has kept both domestic and foreign investments away.
Mr Ahtisaari's plan provides an excellent framework for the initial stages in the country's independence. Success will only be possible if the leaders and the people perceive the building of their country as their very own project, and not as a set of rules and regulations dictated to them from abroad. The international community also needs to be able to keep a distance and let the country's Kosovan and Serb populations build their own model of coexistence. There are almost as many examples of multicultural countries as there are European states. Kosovo is no exception where this is concerned.
Once again I offer my congratulations to the Kosovans and welcome them as a newly independent country.
in writing. - (HU) Kosovo's declaration of independence is making big waves in our region. The Romanian parties that are currently preparing for elections are using the occasion to create anti-Hungarian hysteria. They are all lining up against Hungarians in Transylvania, which is similar in size to Kosovo and has a similar population to the Albanian province.
The 'deep concern' of the Romanian parliament is completely unfounded and unjustified. Romania must not be afraid of the Hungarians. Our national community in Transylvania does respect the Romanian constitution and territorial integrity.
At the same time, however, we have reason to expect that, based on the principle of 'territorial rights', Romania will deal with the situation of our national community in a European way, and ensure the personal autonomy of Hungarians (1) and the regional autonomy of Transylvania and other regions (2) on the basis of the principle of self-governance that applies in the European Union.
In line with Council of Europe Recommendation 1609/2003, based on the Gross report, we admit that autonomous regions largely promote conflict resolution and reinforce the stability of Europe.
At the same time, we would like to draw your attention to the fact that Romania itself may also benefit from the new situation since the autonomy model of the Kosovan Serbs may also provide a solution for the Romanian communities living across the border in Serbia and Ukraine.
Taking all this into account, it would be advisable for Romania not to subordinate its amicable settlement to ethno-political prejudice, but to recognise the independent Kosovo as soon as possible, like most other Member States of the Union.
in writing. - (HU) I welcome the European Union's active participation and assumption of responsibility in looking for a solution for Kosovo. I acknowledge my satisfaction that the Kosovan parliament has assumed the responsibility for Kosovo to respect the principles of democracy, equality of citizens and protection of minorities. I hope that solidarity will develop among the Member States of the Union, in the interests of assuming an effective role in Kosovo. Solidarity among the Member States of the EU in connection with Kosovo must manifest itself in the Member States recognising the independence of Kosovo as soon as possible.
The European Union must support Kosovo in its endeavours to become a European democratic state. I welcome the fact that the Union will continue to guarantee its emphatic presence, since in this way the Union can contribute directly to stability in the Western Balkan region.
I am sure that the Serbian minority in Kosovo will fully guarantee the individual and collective rights necessary for them to stay in the land of their birth.
The European Union's assumption of responsibility in Kosovo is exemplary. We know that the situation of every European minority is unique, so there are no general solutions, but the Union must play a part in ensuring the individual and collective rights of minority communities, using its influence to reinforce the effectiveness of democratic dialogue and political agreement between the majority and the minority.
It is crucial for the minority communities living in the Member States that legal regulation of the protection of minorities in the Union be established.